                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

JUDICIAL WATCH, INC.,                             :
                                                  :
       Plaintiff,                                 :       Civil Action No.:      18-2316 (RC)
                                                  :
       v.                                         :       Re Document No.:       8
                                                  :
FBI,                                              :
                                                  :
       Defendant.                                 :

                                  MEMORANDUM OPINION

                         GRANTING DEFENDANT’S MOTION TO DISMISS

                                      I. INTRODUCTION

       Plaintiff Judicial Watch is a not-for-profit organization that aims to educate the public

about government operations and activities. To gain information about the federal government’s

operations and activities, Judicial Watch frequently files Freedom of Information Act (“FOIA”)

requests with federal agencies. Because these FOIA requests seek federal records, they

inherently rely on the recordkeeping programs that federal agencies must have pursuant to the

Federal Records Act (“FRA”). In this case, Judicial Watch contends that Defendant FBI has not

conformed with the FRA because it has not established and maintained a recordkeeping program

that provides effective controls over non-email electronic messages, including text messages.

Judicial Watch thus brings this Administrative Procedure Act (“APA”) suit, contending that the

FBI’s lack of an adequate recordkeeping program for electronic messages is arbitrary, capricious,

an abuse of discretion, or otherwise not in accordance with the FRA. Defendant moves under

Federal Rule 12(b)(6) to dismiss Plaintiff’s claim. Because the Court finds that Judicial Watch’s

complaint does not allege facts that make out a plausible claim for relief, it will grant the FBI’s

motion to dismiss while also granting Plaintiff leave to file an amended complaint.
                                      II. BACKGROUND

                                  A. The Federal Records Act 1

       The Federal Records Act consists of a series of statutes that, collectively, “govern[] the

creation, management and disposal of federal records.” 2 Citizens for Responsibility & Ethics in

Washington v. Pruitt (“CREW I”), 319 F. Supp. 3d 252, 254 (D.D.C. 2018) (quoting Armstrong

v. Bush (“Armstrong I”), 924 F.2d 282, 284 (D.C. Cir. 1991)). Congress’s goal in enacting the

FRA was threefold: “(1) ‘efficient and effective records management’; (2) ‘[a]ccurate and

complete documentation of the policies and transactions of the Federal Government’; and (3)

‘[j]udicious preservation and disposal of records.’” Armstrong I, 924 F.2d at 284–85 (quoting 44

U.S.C. § 2902).

       To execute these objectives, the FRA requires each federal agency to put in place

“standards and procedures” that ensure “accurate and complete” documentation of the federal

government’s policies and transactions. 44 U.S.C. § 2902. The head of each federal agency

must “establish and maintain an active, continuing program” for management of that agency’s

records that provides for, inter alia, “effective controls” over the creation, maintenance, and use

of records and “cooperation with the Archivist” of the United States in maintaining and

disposing of records. Id. § 3102. The Archivist of the United States, who serves as the head of

the National Archives and Records Administration (“NARA”), plays an important oversight role

in this statutory framework: among other responsibilities, the Archivist must issue “standards,

procedures, and guidelines with respect to records management.” Id. § 2904(c)(1). Each

       1
         In assessing a Rule 12(b)(6) motion to dismiss for failure to state a claim, the Court may
consider any documents attached to or incorporated by reference in the complaint, see Mpoy v.
Rhee, 758 F.3d 285, 291 n.1 (D.C. Cir. 2014) (citations omitted), and it will thus take into
account the National Archives and Records Administration bulletin cited in Plaintiff’s complaint.
       2
         What is known as the FRA is codified as amended at 44 U.S.C. §§ 2101 et seq., 2901 et
seq., and 3101 et seq.


                                                 2
agency’s recordkeeping program must include “safeguards against the removal or loss of

records” that the agency head “determines to be necessary and required by regulations of the

Archivist.” Id. § 3105.

       Pursuant to the authority granted by the FRA, the Archivist’s detailed regulations set

forth agency recordkeeping requirements. See 36 C.F.R. §§ 1222.22–1222.34. These

regulations stipulate, among other matters, how agencies are to maintain records. See id. §

1222.34. Specifically, “[a]gencies must implement a records maintenance program so that

complete records are filed or otherwise identified and preserved . . . and permanent and

temporary records are physically segregated from each other or, for electronic records,

segregable.” Id. Thus, each agency’s records maintenance program must, inter alia, “[m]aintain

electronic, audiovisual and cartographic, and microform records” in accordance with all other

NARA regulations, id. §1222.34(b); “[a]ssign responsibilities for maintenance of records in all

formats within each agency component,” id. § 1222.34(c); “[i]ssue appropriate instructions to all

agency employees on handling and protecting records,” id. § 1222.34(e); and separately maintain

records and non-record materials, id. § 1222.34(f).

       Both the FRA and the associated NARA regulations also further specify an agency’s duty

regarding electronic messaging. The FRA, as amended in 2014, defines “electronic messages”

as “electronic mail and other electronic messaging systems that are used for purposes of

communicating between individuals.” 44 U.S.C. § 2911. This amendment clarifies that “official

business conducted using non-official electronic messaging accounts” remains subject to

disclosure requirements. Id. NARA guidance published in July 2015 sets forth in greater detail

the records management requirements that apply to electronic messages, including text

messaging, instant messaging or other chat messaging systems, and other similar




                                                3
communications systems. See David Ferriero, Guidance on Managing Electronic Messages,

Bulletin 2015-02 (July 29, 2015), available at https://www.archives.gov/records-

mgmt/bulletins/2015/2015-02.html. This guidance clarifies that electronic messages can be

federal records, so long as they are “created or received in the course of agency business.” Id.

“Like all Federal records,” any electronic records created or received in the course of agency

business “must be scheduled for disposition.” Id. This requirement applies whether the

electronic message in question is created on an official or a personal account, and “[a]gencies

must provide clear instructions to all employees on their responsibility to capture electronic

messages created or received in personal accounts” to ensure that they satisfy what the FRA

demands. Id. In short, function, not form or origin, determines what the FRA mandates

regarding a particular communication.

                                        B. Factual History 3

       Plaintiff Judicial Watch is a not-for-profit organization based in Washington, D.C., that

aims to “educate the public about the operations and activities of the government and

government officials.” Compl. ¶ 3, ECF No. 1. To investigate the federal government, Judicial

Watch “mak[es] extensive use of” FOIA requests and “often files suit” if the agency does not

timely respond to a FOIA request or if it withholds potentially responsive records. Id.

Defendant FBI is one of the agencies with which Plaintiff has filed FOIA requests in the past,

including sixty FOIA requests to the FBI in the year 2018. Id. Thirty of the FOIA requests sent

to the FBI in the year 2018 specifically sought electronic messages. Id. In addition, as of the

filing of the instant suit in late 2018, Plaintiff had eight pending lawsuits seeking

       3
         At the motion to dismiss stage, the Court views the evidence in the light most favorable
to Judicial Watch. See United States v. Philip Morris Inc., 116 F. Supp. 2d 131, 135 (D.D.C.
2000) (“At the motion to dismiss stage, the only relevant factual allegations are the plaintiffs’,
and they must be presumed to be true.”).


                                                  4
communications of FBI officials, officers, or employees, two of which specifically sought

electronic messages. Id.

       In the suit before this Court, Judicial Watch argues that the FBI’s recordkeeping policy

for preservation of non-email electronic messages falls short of what the FRA demands. Id. at 1.

Plaintiff asserts that the FBI “does not have a recordkeeping program in place that provides

effective controls over the maintenance of electronic messages, including text messages.” Id. ¶

11. Because it lacks a recordkeeping program that conforms to the FRA, Judicial Watch

contends that it “is unable to obtain electronic messages through FOIA requests to the FBI.” Id.

¶ 15. Plaintiff thus brings an APA challenge alleging that the FBI’s failure to institute an

effective recordkeeping program for electronic messages is arbitrary, capricious, an abuse of

discretion, or otherwise not in accordance with the FRA. Id. ¶ 19.

       Defendant FBI’s recordkeeping program for all records, including electronic messages, is

set forth in a Records Management Policy Guide (“Policy Guide”). 4 See Def.’s Mot. Dismiss,


       4
           In general, a court will not accept facts from a defendant’s filings in a motion to dismiss
at the pleading stage. However, a court may consider “documents upon which the plaintiff’s
complaint necessarily relies even if the document is produced not by the plaintiff in the
complaint but by the defendant in a motion to dismiss.” See Angelex Ltd. v. United States, 123
F. Supp. 3d 66, 82 n.11 (D.D.C. 2015) (internal quotation mark and citation omitted). Moreover,
a court may take judicial notice of publicly-available materials, including government policies.
See Kaempe v. Myers, 367 F.3d 958, 965 (D.C. Cir. 2004) (citation omitted). Here, Defendant
urges the Court to take notice of the FBI’s Policy Guide. See Def.’s Mem. P. & A. Supporting
Mot. Dismiss (“Def.’s Mem. P. & A.”) 2 n.1, ECF No. 8-1. Defendant makes two arguments:
First, in challenges to the adequacy of an agency’s recordkeeping policy pursuant to the FRA,
other courts in this Circuit have found an agency’s official records management policy to be
incorporated by reference. Id. (citing CREW I, 319 F. Supp. 3d at 261). Second, as Defendant
notes, the FBI’s Policy Guide is publicly available with minor redactions on the FBI Vault
website. Id. Judicial Watch does not raise any objections to this request, and Plaintiff’s
opposition includes lengthy discussion of and quotation from the Policy Guide. See generally
Pl.’s Mem. P. & A. Opposing Def.’s Mot. to Dismiss (“Pl.’s Mem. P. & A.”), ECF No. 10.
Thus, the Court will consider the Policy Guide.


                                                  5
Ex. A, ECF No 8-2. 5 The unclassified version of the Policy Guide was last revised on July 1,

2015, id. at i, and runs to 34 pages (exclusive of appendices). The Policy Guide applies to all

FBI personnel, id. § 1.5; see also id. § 3, and sets forth the responsibilities of all personnel

regarding creation and maintenance of “adequate, complete, accurate, and proper

documentation” of all official agency business, including proper filing, recording, and

disposition of “all records made or received while in the FBI’s service,” id. § 2.8.

       The Policy Guide begins with overarching directives for all FBI personnel. First, it

defines what constitutes a record. Id. § 4.2. The agency’s definition quotes directly from the

FRA at § 3301 and then explains what determines whether or not a document is a “record.” See

id. (enumerating criteria and stating that a document that contains information may be considered

a record, “regardless of medium”). In addition, the Policy Guide contains further specification of

transitory and nontransitory records, as well as what distinguishes a record from a non-record.

Id. §§ 4.3–4.5. The Policy Guide emphasizes that compliance with these requirements is the

burden of each FBI employee: “[e]very employee . . . has the responsibility to adequately

document activities, decisions, policies, and transactions conducted to further the FBI’s mission

and to do so according to FBI policies.” Id. § 4.7.1.

       The Policy Guide subsequently addresses different types of records including, as is

pertinent here, electronic records, including text messages. With regard to creation and

maintenance of such records, “[a]ll FBI personnel bear responsibility for identifying, capturing

and moving electronic records into a recordkeeping system.” Id. § 4.8.14; see also Def.’s Mem.

P. & A., Ex. B, Declaration of Michael G. Seidel (“Seidel Declaration”) ¶ 6, ECF No. 8-3 (“[T]o

the extent that FBI personnel create records by using text messages to conduct official agency


       5
           The Court references the Policy Guide’s original pagination and section divisions.


                                                   6
business, the messages are required to be uploaded to an official recordkeeping system.”). 6 The

Policy Guide requires all personnel to “import electronic communications that are nontransitory

records into an [electronic recordkeeping] system.” Def.’s Mot. Dismiss, Ex. A. at ¶ 4.8.14; see

also Seidel Decl. ¶ 12 (“When an employee creates an agency record, . . . via text message or

otherwise, they are obligated to import it into an FBI filing system.”). Individual employees bear

this responsibility because text message communications are not “completed directly in and

automatically integrated into FBI filing systems.” Seidel Decl. ¶ 12.

       The Policy Guide also includes four pages specifying FBI personnel’s recordkeeping

responsibilities regarding electronic mail (“email”). See Def.’s Mot. Dismiss, Ex. A, §§ 4.8.15–

4.8.19. This portion of the Policy Guide details how FBI personnel are to address “UNet E-

mail” communications, see id. § 4.8.15.1, nontransitory record emails, see id. §§ 4.8.16–4.8.17,

transitory record emails, see id. § 4.8.18, and nonrecord emails, see id. § 4.8.19, respectively. If

the email is a nontransitory record that must be retained for more than 180 days, id. § 4.8.16,

then FBI personnel must import it into the appropriate case file in Sentinel (the FBI’s official

central recordkeeping system, see id. §§ 4.8.3), id. § 4.8.17. This step is necessary because many

email systems such as Microsoft Outlook or UNet mail are “communication systems, not

electronic recordkeeping systems.” Id. § 4.8.17. As such, FBI personnel must undertake specific

further steps, as the Policy Guide explains, to import any nontransitory record email into the

FBI’s electronic recordkeeping system. See id.


       6
         The Seidel Declaration was generated in a separate, still-pending case, Danik v. U.S.
Dep’t of Justice, Case No. 17-cv-1792 (TSC) (D. Dist. of Columbia), that addresses text
messages on FBI-issued devices. Because Plaintiff refers to the Seidel Declaration in its
complaint, see Compl. ¶ 12, the Court considers this attachment to Defendant’s filing to be
incorporated by reference. See Angelex Ltd., 123 F. Supp. 3d at 82 n.11. Furthermore, the Court
may take judicial notice of publicly filed documents in related litigation. See Lewis v. Drug Enf’t
Admin., 777 F. Supp. 2d 151, 159 (D.D.C. 2011) (citation omitted).


                                                  7
                                     III. LEGAL STANDARD

          The Federal Rules of Civil Procedure require that a complaint contain “a short and plain

statement of the claim” in order to give the defendant fair notice of the claim and the grounds

upon which it rests. Fed. R. Civ. P. 8(a)(2); see also Erickson v. Pardus, 551 U.S. 89, 93 (2007)

(per curiam). A motion to dismiss under Rule 12(b)(6) does not test a plaintiff’s ultimate

likelihood of success on the merits; rather, it tests whether a plaintiff has properly stated a claim.

See Scheuer v. Rhodes, 416 U.S. 232, 236 (1974). The complaint’s factual allegations are to be

taken as true, and the court is to construe them liberally in the plaintiff’s favor. See, e.g., United

States v. Philip Morris, Inc., 116 F. Supp. 2d 131, 135 (D.D.C. 2000). Notwithstanding this

liberal construal, the court deciding a Rule 12 motion must parse the complaint for “sufficient

factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft

v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007)). This plausibility requirement means that a plaintiff’s factual allegations “must be

enough to raise a right to relief above the speculative level, on the assumption that all the

allegations in the complaint are true (even if doubtful in fact).” Twombly, 550 U.S. at 555–56

(citations omitted). “Threadbare recitals of the elements of a cause of action, supported by mere

conclusory statements,” are insufficient to withstand a motion to dismiss. Iqbal, 556 U.S. at 678.

A court need not accept a plaintiff’s legal conclusions as true, see id., nor must a court presume

the veracity of legal conclusions that are couched as factual allegations, see Twombly, 550 U.S.

at 555.

          The court ruling on a Rule 12(b)(6) motion to dismiss “may consider the facts alleged in

the complaint, documents attached as exhibits or incorporated by reference in the complaint, or

documents upon which the plaintiff’s complaint necessarily relies even if the document is




                                                   8
produced not by the parties.” Busby v. Capital One, N.A., 932 F. Supp. 2d 114, 133–34 (D.D.C.

2013) (internal citations and quotations omitted). The court may also take “judicial notice of

facts on the public record . . . when an undisputed fact on the public record makes it clear that the

plaintiff does not state a claim upon which relief could be granted.” See Covad Commc’ns Co. v.

Bell Atl. Corp., 407 F.3d 1220, 1222 (D.C. Cir. 2005) (citation omitted).

                                           IV. ANALYSIS

       Before addressing Defendant’s motion to dismiss Plaintiff’s claim, the Court will discuss

two threshold justiciability issues: first, whether judicial review of the FRA claim is permitted

and second, whether Judicial Watch has standing to bring its claim. For the reasons set forth

below, the Court finds that it has jurisdiction to review the merits of Plaintiff’s APA claim.

                                           A. Justiciability

                                     1. Judicial Review of the FRA

       In addition to contesting the factual underpinnings of Judicial Watch’s FRA challenge,

Defendant contends that Plaintiff’s claim fails as a matter of law because the FRA “preclude[es]

private litigants from suing directly to enjoin agency actions in contravention of agency

guidelines.” Def.’s Mem. P. & A. 6. Judicial Watch counters that it brings no such claim;

rather, it raises a “facial challenge” that “challenges Defendant’s failure to provide effective

controls over the maintenance of electronic records, excluding emails.” Pl.’s Opp’n 2 n.1.

Because the FRA bars private rights of action regarding specific agency employees’ destruction

of records, yet the statute permits APA claims as a means for private individuals to challenge the

adequacy of the agency’s recordkeeping programs, see Armstrong I, 924 F.2d at 294–95,

Plaintiff has the better argument.




                                                  9
       This Circuit’s precedent squarely controls what types of FRA claims a private litigant

may bring. Whether a private litigant may bring a FRA claim depends on what type of agency

action is at issue. The Armstrong court distinguished between three different kinds of agency

action: (1) the disposition of records; (2) the agency head’s or Archivist’s enforcement duties

under the FRA; and (3) the creation of recordkeeping guidelines and directives in the first

instance. See CREW I, 319 F. Supp. 3d at 257 (quoting Armstrong v. Bush, (“Armstrong I”), 924

F.2d at 291, 294–95). For the first type, an agency official’s “destr[uction of] records in

contravention of the . . . recordkeeping guidelines and directives,” Congress provided a detailed

administrative enforcement scheme in 44 U.S.C. § 3106 that constitutes the “only . . . remedy for

the improper removal of a record from the agency.” Armstrong I, 924 F.2d at 291 (quoting

Kissinger v. Reporters Comm. for Freedom of the Press, 445 U.S. 136, 148 (1980)). Hence, “the

FRA does not contain an implied [private] cause of action” to challenge deletion or removal of

records from an agency. Id. at 292 (citing Kissinger, 445 U.S. at 148); see also Competitive

Enter. Inst. v. U.S. Envtl. Prot. Agency, 67 F. Supp. 3d 23, 31 (D.D.C. 2014).

       However, emphasizing the “presumption in favor of judicial review,” the Armstrong

court also concluded that the FRA does not preclude private suits involving the other two types

of agency action. Armstrong I, 924 F.2d at 291 (citing Abbott Laboratories v. Gardner, 387 U.S.

136, 141 (1967)). In instances where the agency head or the Archivist sits by “while an agency

official destroys or removes records in contravention of [an] agency guideline[],” a private

litigant can sue and thereby challenge the agency head or Archivist’s failure to “fulfill their

statutory duty to notify Congress and ask the Attorney General to initiate legal action” in the

manner contemplated by the FRA. Id. at 295–96. Moreover, and of note in the instant case, a

private litigant may challenge the adequacy of the agency’s recordkeeping program in the first




                                                 10
instance. Id. at 292–93. For either of these types of agency action, the APA provides a

“jurisdictional hook for a suit alleging noncompliance with the FRA.” CREW I, 319 F. Supp. 3d

at 257; see also Competitive Enter. Inst., 67 F. Supp. 3d at 32 (distinguishing between

“reviewable challenges to an agency’s record-keeping guidelines under the APA, and

unreviewable challenges to the agency’s day-to-day implementation of its guidelines”).

       Here, Judicial Watch’s sole count is an APA challenge with reference to the FBI’s

“failure to conform to the Federal Records Act concerning the preservation of electronic

messages (excluding email).” Compl. 1. Plaintiff’s claim does not rest on an allegation that FBI

officials have acted in contravention of the FBI’s guidelines. Rather, Plaintiff’s complaint

centers on the lack of a “record keeping program that provides effective controls over the

maintenance of electronic messages.” Id. ¶¶ 17–21. Plaintiff’s pleading, then, flies in the face of

Defendant’s argument that Judicial Watch is challenging employees’ compliance with the

established FBI “Recordkeeping Policy’s requirement that [employees] preserve all federal

records, regardless of format or medium.” Def.’s Mot. Dismiss 6. In Judicial Watch’s own

words, “Plaintiff does not challenge the systemic noncompliance of FBI employees. It solely

challenges Defendant’s failure to provide effective controls over the maintenance of electronic

messages, excluding emails.” Pl.’s Mem. P. & A. 2 n.1.

       Reading the plain text of Judicial Watch’s complaint, the Court concludes that it has

jurisdiction over Plaintiff’s APA claim. Judicial Watch’s claim expressly contests the adequacy

of the FBI’s recordkeeping policy for a specific category of records: electronic records,

excluding email. This is precisely the sort of reviewable APA challenge to an agency’s

recordkeeping guidelines that Armstrong authorized. In the instant case, moreover, there is a




                                                11
sufficiently final agency action to permit review under the APA. 7 In contrast to suits in which a

party did not challenge a reviewable “agency action” under the APA, Judicial Watch is not trying

to make “a broad programmatic attack” on the FBI’s compliance with the FRA. Citizens for

Responsibility and Ethics in Washington v. U.S. Dep’t Homeland Sec.(“CREW II”), 387 F. Supp.

3d 33, 48–49 (D.D.C. 2019) (citing Norton v. S. Utah Wilderness All., 542 U.S. 55, 62 (2004)).

Judicial Watch in no way asks the Court to insert itself into the FBI’s day-to-day recordkeeping

practices or otherwise police the agency’s “unofficial policy of refusing to create records.” See

id. at 53. Rather, Plaintiff challenges the adequacy of Defendant’s official Policy Guidelines

with respect to electronic records other than email. This is just the sort of reviewable challenge

to an agency’s recordkeeping guidelines that Armstrong permits. See 924 F.2d at 291–92; see

also Competitive Enter. Inst., 67 F. Supp. 3d at 234.

                                             2. Standing

       Even where, as here, a defendant does not contest a court’s subject matter jurisdiction

over a plaintiff’s claim, “Article III standing is jurisdictional,” and the Court has “an

‘independent obligation to be sure of [its] jurisdiction.’” Am. Rivers v. Fed. Energy Regulatory

Comm’n, 895 F.3d 32, 40 (D.C. Cir. 2018) (quoting Grocery Mfrs. Ass’n v. EPA, 693 F.3d 169,

174 (D.C. Cir. 2012) (citation omitted)). “[A]s the party invoking federal jurisdiction,” the

plaintiff “bears the burden of establishing” that it has standing. Gov’t of Manitoba v. Bernhardt,

923 F.3d 173, 178 (D.C. Cir. 2019) (quoting Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1547

(2016). “To establish standing, the plaintiff must show (1) that it has suffered a ‘concrete and

       7
         Although neither party raises this point, the Court nonetheless must address it because
“[w]hether there has been ‘agency action’ or ‘final agency action’ within the meaning of the
APA are threshold questions; if these requirements are not met, the action is not reviewable.”
Fund for Animals, Inc. v. U.S. Bureau of Land Mgmt., 460 F.3d 13, 18 (D.C. Cir. 2006). See
also 5 U.S.C. § 704 (“Agency action made reviewable by statute and final agency action for
which there is no other adequate remedy in a court are subject to judicial review.”).


                                                  12
particularized ‘ injury [, or injury-in-fact,] (2) that is ‘fairly traceable to the challenged action of

the defendant’ and (3) that is ‘likely’ to be ‘redressed by a favorable decision.’” Elec. Privacy

Info. Ctr. v. Presidential Advisory Comm’n on Election Integrity, 878 F.3d 371, 376–77 (D.C.

Cir. 2017) (quoting West v. Lynch, 845 F.3d 1228, 1230 (D.C. Cir. 2017)); see also Spokeo, 136

S. Ct. at 1547 (affirming that, at the pleading stage, “the plaintiff must ‘clearly . . . allege facts

demonstrating’” each component required to establish that it has standing (quoting Warth v.

Seldin, 422 U.S. 490, 518 (1975))).

        In addition to the “irreducible constitutional minim[a]” required to establish Article III

standing, Spokeo, 136 S. Ct. at 1547 (quoting Lujan v. Def. of Wildlife, 504 U.S. 555, 560

(1992)), “the question of standing” also involves “prudential limitations on its exercise.” Bennett

v. Spear, 520 U.S. 154, 162 (1997) (quoting Warth, 422 U.S. at 498 (citation omitted)). One

such prudential requirement is the “zone of interests” test, which provides “that a plaintiff's

grievance must arguably fall within the zone of interests protected or regulated by the statutory

provision . . . invoked in the suit.” Id. at 155 (citations omitted); see also Clarke v. Sec. Indus.

Ass’n, 479 U.S. 388, 396 (1987) (discussing “zone” test); Armstrong I, 924 F.2d at 287 (quoting

Association of Data Processing Serv. Orgs., Inc. v. Camp, 397 U.S. 150, 153 (1970) (stating that

a plaintiff must meet the zone of interests test to bring an APA claim).

        “A court applying the ‘zone’ test ‘must discern whether the interest asserted by a party in

the particular instance is one intended by Congress to be protected or regulated by the statute

under which suit is brought.’” Am. Friends Serv. Comm. v. Webster, 720 F.2d 29, 50–51 (D.C.

Cir. 1983) (quoting Control Data Corp. v. Baldrige, 655 F.2d 283, 293–94 (D.C. Cir. 1981)

(footnote omitted)) (internal citation omitted). To satisfy the zone of interests standard, there

must be “some indicia—however slight—that the litigant before the court was intended to be




                                                   13
protected, benefited or regulated by the statute under which suit is brought.” Copper & Brass

Fabricators Council, Inc. v. Dep’t of the Treasury, 679 F.2d 951, 952 (D.C. Cir. 1982); see also

Constructores Civiles de Centroamerica, S.A. (CONCICA) v. Hannah, 459 F.2d 1183, 1189

(D.C. Cir. 1972) (“[S]light beneficiary indicia will suffice to establish [a plaintiff’s] right to have

review and thus to reach the merits.” (citation omitted)). For the reasons set forth below, Judicial

Watch alleges specific facts that support the requisite elements of standing, and the Court finds

that it has subject matter jurisdiction over Plaintiff’s APA claim.

                                       a. Article III Standing

       To establish Article III standing, a plaintiff must first demonstrate an “injury in fact” that

is “(a) concrete and particularized, and (b) actual or imminent, not conjectural or hypothetical.”

Friends of the Earth, Inc. v. Laidlaw Envtl. Servs., 528 U.S. 167, 180 (2000). Here, Plaintiff’s

“injury in fact” rests on the organization’s reliance on FOIA requests to accomplish its

educational mission. As Judicial Watch explains, to the extent that the FBI’s recordkeeping

policy for non-email electronic records is inadequate, the organization’s FOIA requests do not

permit it to obtain “information that would aid its investigations” and further its “educational

mission.” Compl. ¶ 15. Additionally, Plaintiff “mak[es] extensive use” of FOIA and “often

files suit” if the agency “withholds responsive records.” Id. ¶ 3. Plaintiff references “8 pending

lawsuits” seeking “communications of [FBI] officials, officers, or employees,” “at least 2” of

which “specifically seek electronic messages.” Id. Plaintiff also describes “over 60 FOIA

requests to the FBI” filed in the same year as the instant suit, “at least 30” of which “specifically

seek electronic messages.” Id.

       The Court finds that this pleading establishes injury in fact. Judicial Watch points with

particularity to individual, concrete FOIA requests and pending litigation regarding the electronic




                                                  14
messages that are implicated in the current suit. Moreover, the instant facts do not merely allege

abstract, hypothetical future FOIA requests. Rather, Judicial Watch has pending requests at

issue, which establish “a real and immediate, not merely speculative, threat of future injury.”

Citizens for Responsibility and Ethics in Washington v. Exec. Office of the President, 597 F.

Supp. 2d 48, 61 (D.D.C. 2008) (citation omitted).

       As stated previously, Article III also requires the plaintiff to show that the alleged injury

in fact “is fairly traceable” to the defendant’s challenged conduct. Spokeo, 136 S. Ct. at 1547

(quoting Lujan, 504 U.S. at 560). Here, Judicial Watch sets forth the following causal chain: due

to the FBI’s lack of an adequate recordkeeping policy for electronic messages, the agency does

not “provide[] effective controls over the maintenance of electronic messages, including text

messages,” Compl. ¶ 11, such that Plaintiff cannot rely on FOIA requests to obtain this category

of records, id. ¶ 15, which “is causing Plaintiff irreparable harm,” id. ¶ 20. On these facts,

because the alleged injury directly relates back to Defendant’s recordkeeping policy, the Court

finds that the alleged injury is “fairly traceable to the challenged action of the defendant.”

Bennett, 520 U.S. at 166 (citing Lujan, 504 U.S. at 560–61).

       Finally, Article III requires a plaintiff to show that the alleged injury in fact is “likely” to

be redressed by “a decision granting the plaintiff the relief it seeks.” Elec. Privacy Info. Ctr.,

878 F.3d at 376–77 (internal quotation mark and citation omitted). Here, Plaintiff asserts that its

“irreparabl[e] harm[]” will continue “unless and until Defendant establishes a recordkeeping

program that provides effective controls over the maintenance of electronic messages.” Compl.

¶ 21. Judicial Watch thus seeks, in addition to attorneys’ fees and costs, declarative relief

finding an APA violation and directing “defendant to establish and maintain” an adequate

recordkeeping program “so that Plaintiff may obtain electronic messages subject to Plaintiff’s




                                                  15
FOIA requests.” Id. at 4. Because such an order would directly address the alleged injury in

fact, the Court finds that Judicial Watch has established redressability.

                              b. Prudential Standing Considerations

       Turning now to the prudential component of standing, Judicial Watch’s complaint has

ample “indicia” that Plaintiff is within the “zone of interests” that Congress sought to protect in

establishing the FRA. Judicial Watch is a not-for-profit organization that aims to obtain

government records for public education. Compl. ¶ 3. It seeks access to records to gain

information about “the operations and activities of the government and government officials.”

Id. And Plaintiff now brings its APA claim to ensure that it can “obtain electronic records

through FOIA requests to the FBI.” Id. ¶ 15. This Circuit has previously held that “the statutory

language and legislative history” of the FRA “indicate[s] that one of the reasons that Congress

mandated the creation and preservation of federal . . . records was to ensure that private

researchers,” like Judicial Watch, “would have access to the documentary history of the federal

government.” Armstrong I, 924 F.2d at 287; see also Am. Friends, 720 F.2d at 57 (“[T]he

legislative history of the records acts supports a finding that Congress intended, expected, and

positively desired private researchers . . . whose rights may have been affected by government

actions to have access to the documentary history of the federal government.”). In short,

Plaintiff’s research-based, documentary objective is in the FRA zone, such that it may bring an

APA claim. Thus, for the reasons set forth above, the Court concludes that Judicial Watch has

satisfied the required constitutional and prudential components of standing and will next exercise

its subject matter jurisdiction to address Defendant’s motion to dismiss Plaintiff’s APA claim.




                                                 16
                                      B. Motion to Dismiss 8

       To survive Defendant’s motion to dismiss Plaintiff’s APA claim, Judicial Watch must

allege facts that could plausibly lead the court to find the contested policy “arbitrary, capricious,

an abuse of discretion, or otherwise not in accordance with law’ because they permit the

destruction of record material that should be maintained.” Armstrong I, 924 F.2d at 297 (quoting

5 U.S.C. § 706(2)(A)). Defendant argues that Plaintiff cannot allege such facts because the

FBI’s policy “on its face satisfies the requirements of the FRA.” Def.’s Mem. P. & A. 7.

Defendant emphasizes that the Policy Guide “explicitly ‘applies to all records, regardless of

physical form or characteristics’” and sets out clear mandates with which all FBI personnel must

comply. Id. at 8 (quoting Policy Guide § 4.2.1) (citing Policy Guide § 4.8.14). Plaintiff counters

that the Policy Guide is “insufficient and arbitrary” for electronic messages other than emails.

Pl.’s Mem. P. & A. 1. Even reading the filings in the light most favorable to Plaintiff, the Court

finds that Judicial Watch’s complaint does not contain factual allegations that plausibly establish

a claim for relief. However, because Plaintiff’s opposition includes further facts in support of its

argument, many of which are directly responsive to the Policy Guide that Defendant attached to

its motion to dismiss, the Court will grant Plaintiff leave to file an amended complaint.

       As stated previously, “[j]udicial review under the APA is authorized to determine the

adequacy of the [agency’s] recordkeeping guidelines and instructions pursuant to the

FRA.” Armstrong v. Bush (“Armstrong II”), 139 F.R.D. 547, 549 (D.D.C. 1991) (citing

Armstrong I, 924 F.2d at 291–93). In assessing whether Plaintiff has plausibly established a

claim for relief based on the contention that the FBI’s Policy Guide is inadequate, the Court


       8
          Because the Court construes Plaintiff’s complaint as a “facial challenge,” and not an
enforcement challenge, it does not engage with Defendant’s argument that Plaintiff’s complaint
raises a FRA noncompliance claim that “fails as a matter of law.” See Def.’s Mem. P. & A. 6–7.


                                                 17
limits itself to the factual allegations contained in the four corners of the complaint and does not

consider facts alleged in Plaintiff’s opposition brief. See BEG Inv., LLC v. Alberti, 34 F. Supp.

3d 68, 85 (D.D.C. 2014) (“[I]t is axiomatic that a complaint may not be amended by the briefs in

opposition to a motion to dismiss.” (quoting Coleman v. Pension Benefit Guar. Corp., 94 F.

Supp. 2d 18, 24 n.8 (D.D.C. 2000) (internal citation omitted))). Here, Judicial Watch’s

complaint hinges on a single factual allegation: “text messages on [FBI]-issued devices are not

automatically integrated into an FBI records system,” Compl. ¶ 12 (quoting Seidel Decl. ¶ 8), a

policy which is “unique to text messages and other electronic messages,” id. ¶ 14. Defendant’s

motion to dismiss rebuts this contention in two ways. First, Defendant emphasizes that the FBI’s

“overarching recordkeeping policies,” as embodied in its Policy Guide, apply to all records

“regardless of medium” and universally require “FBI personnel” to “bear responsibility for

identifying, capturing, and moving electronic records into [the appropriate] recordkeeping

system.” Def.’s Mem. P. & A. 3 (quoting Policy Guide §§ 4.2.1, 4.8.14); see also id. at 4.

Second, Defendant argues that Plaintiff’s allegations regarding automatic importation undermine

Plaintiff’s claim. Because “the only difference between the treatment of emails[, which Plaintiff

does not challenge,] and the types of electronic messages Plaintiff challenges is that [emails] can

be imported directly into recordkeeping systems, and [other electronic messages] cannot,” the

only reason there would be an issue with record preservation is if “FBI employees failed to

comply with the Policy.” Id. at 9. Defendant accordingly asserts that this aspect of Plaintiff’s

allegation fails to “state a facial challenge” that is subject to judicial review. Id.

        Based solely on the facts in the Complaint and the Policy Guide that is incorporated by

reference, as previously discussed, Defendant has the better argument. Without more precise

factual allegations that highlight which particular deficiencies make the challenge to the FBI’s




                                                   18
policy inadequate, Plaintiff’s claims amount to conclusory allegations that the FBI failed to

“establish and maintain a recordkeeping program that provides effective controls.” Compl. ¶¶

17–21. These sorts of legal conclusions, standing alone, will not suffice to withstand a motion to

dismiss. Iqbal, 556 U.S. at 678; see also Twombly, 550 U.S. at 555. To be sure, Plaintiff’s

opposition to Defendant’s motion to dismiss raises further arguments that are not present in the

original complaint. For instance, Plaintiff underscores the Policy Guide’s failure to “distinguish

between transitory and nontransitory records or even nonrecords” for non-email electronic

communications.” Pl.’s Mem. P. & A. at 3. Plaintiff’s opposition also points to other concrete

factual allegations, such as the FBI’s “extensive,” four-page, single spaced “records management

policy for emails” as compared to the “two sentences” devoted to “other types of electronic

messages, including text messages.” Id. at 3–4. And Plaintiff’s opposition presses more specific

arguments regarding the “automatic importation” of some records as compared to electronic

messages. 9 Id. at 4. These additional facts would, had they been raised in the original

complaint, bear on the Court’s disposition of the pending motion, whether or not they ultimately

alter the Court’s conclusion.

       For present purposes, however, the bottom line is that these facts raised only in the

opposition cannot and do not enter into the Court’s analysis here. On the facts alleged in the

complaint, the Court finds that Plaintiff has not made out a plausible claim for relief, and will

thus grant Defendant’s motion to dismiss. But the Court is also mindful that many of the more

specific facts that Plaintiff alleges in its opposition are directly responsive to the Policy Guide,

which Defendant attached to its motion to dismiss. Although this document is publicly available,


       9
          Defendant rebuts these arguments in its reply. However, because Plaintiff does not
present these factual allegations in its original complaint, the Court will not consider either this
factual allegation or Defendant’s arguments in rebuttal at this juncture.


                                                  19
the Court finds it unreasonable that Plaintiff’s entire suit should be dismissed because it failed to

foresee that Defendant’s argument would centrally rely on this document. Thus, the Court will

grant Plaintiff leave to file an amended complaint.

                                        V. CONCLUSION

       For the foregoing reasons, Defendant’s motion to dismiss is GRANTED, and Plaintiff

may file an amended complaint within thirty days. An order consistent with this Memorandum

Opinion is separately and contemporaneously issued.


Dated: September 4, 2019                                            RUDOLPH CONTRERAS
                                                                    United States District Judge




                                                 20
